DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 28 February 2022, on an application filed 29 April 2019, which claims domestic priority to a provisional application filed 21 June 2017.
Claims 1, 2 14 and 20 have been amended.
Claims 4, 5, 15, 27 and 29 have been canceled.
Claims 1-3, 6-14, 16-26 and 28 are currently pending and have been examined.


Response to Amendments

All rejections of claims 4, 5, 15, 27 and 29 have been withdrawn in light of the cancellation of these claims.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 16 November 2021, 22 December 2021 and 28 February 2022 have been considered by the Office to the extent 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 11, 13, 14, 16, 18-26 and 28 are rejected under 35 U.S.C. 103 as being obvious over Breeland et al. (U.S. PG-Pub 2002/0188478 A1), hereinafter Breeland, in view of 

As per claims 14, 16 and 20, Breeland discloses a system and method comprising: 
receiving, via a web portal or mobile application, an appointment with a … intraoral scanning site, the … intraoral scanning site comprising ... an intraoral scanner configured to conduct an intraoral scan of a mouth of a user ..., the appointment comprising a second location (Breeland, Fig. 4 #230-234 discloses a patient using a web portal to make an appointment request based on a professional’s location to have an intraoral scan of their mouth, see paragraphs 53 and 57.); 
sending, from an appointment management system, a confirmation message confirming a scheduling of the appointment (Breeland, paragraph 13),
conducting, using the intraoral scanner, the intraoral scan of the mouth of the user at the … intraoral scanning site, the intraoral scanner generating three-dimensional data of the mouth of the user (Breeland, Fig. 4 #234 and paragraphs 53 and 57.); and 
manufacturing and sending a plurality of aligners produced in accordance with a treatment plan, the treatment plan being generated by a treatment plan computing system and approved by a dental or orthodontic professional, the treatment plan being generated based on the three-dimensional data of the mouth of the user, the plurality of aligners being specific to the user and configured to be administered in a predetermined sequence to reposition one or more teeth of the user in accordance with the treatment plan (Breeland discloses a treating professional reviewing and approving a treatment plan using a computer system, see Fig. 5 #288-308 and paragraph , and then a sequenced plurality of aligners specific to the user’s mouth and plan are manufactured and sent to the user for treatment, see #294 and paragraphs 59, 64, 69 and 70.);
a fabrication system comprising: one or more fabrication computing systems configured to receive data corresponding to a treatment plan based on the three-dimensional data; and thermoforming equipment (Breeland, Fig. 8 and paragraph 69, note that vacuum molding machines are thermoforming equipment, see the Wikipedia entry on thermoforming.); 
the schedule of appointment times being established for the resources ..., and wherein the appointment management system is configured to schedule the appointment based on the schedule of appointment times (Breeland discloses a system that receives a resources appointment availability, such as a professional’s availability, and then schedules appointment times based on that availability, see paragraphs 13 and 53.); and
wherein the plurality of aligners are sent directly to the user (Breeland, aligners are sent to the clinician to give to the patient, see paragraph 70 and Fig. 13; see paragraphs 15, 45 and 55 where supplies are shipped directly to the patient. Given the system of Breeland that discloses sending aligners to a clinician to be sent to a patient, as well as shipping supplies directly to a patient, it would be obvious to one of ordinary skill in the art to arrive at a system that ships aligners directly to the patient.).

Breeland fails to explicitly disclose: 
associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle; and
wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan; 
wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users;
wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted;
the schedule of appointment times are accessible locally at the mobile intraoral scanning site;
wherein the schedule of appointment times is received by the appointment management system Shakes, F2 #214i.
; and
patient is serviced without the dental or orthodontic professional ever having seen the user in person.

However, Karras teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a vehicle or bus associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle (paragraph 3), wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users (Mobile system is operative to scan a plurality of patients at a second location, see Fig. 7 and paragraph 59: “Mobile imaging unit M1 may examine patients at the schedule of appointment times are accessible locally at the mobile intraoral scanning site (Karras, mobile imaging unit can access scheduling application within the vehicle, see paragraphs 33 and 38.)  in order to “reduce patient overflow problems by providing healthcare facilities with additional resources for patient examination” (Karras, paragraph 2).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland to include providing a vehicle or bus associated with a first location configured to travel, equipped with a scanner transported to a second location to scan a user in the vehicle, wherein the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times for the user and other users and the schedule of appointment times are accessible locally at the mobile intraoral scanning site, as taught by Karras, in order to realize a healthcare appointment scheduling and service system that can “reduce patient overflow problems by providing healthcare facilities with additional resources for patient examination” (Karras, paragraph 2).

As indicated, Karras discloses a mobile scanning system. Neither Breeland nor Karras discloses wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan. However, iTero teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan (iTero, page 1 discloses a user wherein the generated scan data is in the field of view of the user during the scan.) in order to provide patient real time information concerning their health.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system implemented using a vehicle of Breeland/Karras to include wherein the generated three-dimensional data is visually represented on a display in a field of view of the user during the intraoral scan, as taught by iTero, in order to realize a healthcare appointment scheduling and service system that can provide a patient real time information concerning their health.

Neither Breeland nor Karras nor iTero disclose displaying a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment. However, Shakes teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment, and wherein the schedule of appointment times is received by the appointment management system (Shakes, Fig. 2) in order to provide a configurable, customer focused method of providing a service to a user.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system implemented using a vehicle with displays of a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment and wherein the schedule of appointment times is received by the appointment management system, as taught by Shakes, in order to realize a healthcare appointment scheduling and service system that can provide a configurable, customer focused method of providing a service to a user.

However, SmileDirect teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing wherein the approval is received without the approving dental or orthodontic professional having physically seen the user in person (SmileDirect, the 1st paragraph of the first page and 6th paragraph on second page, indicates that the aligner treatment plan is prescribed by a dentist remotely) in order to provide a teledentistry aligner system.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system implemented using a vehicle with displays and scheduling options of  Breeland/Karras/iTero/Shakes to include wherein the approval is received without the approving dental or orthodontic professional having physically seen the user in person, as taught by SmileDirect, in order to provide a teledentistry aligner system. 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 1-3, 6-8, 11 and 28, Breeland/Karras/iTero/Shakes/SmileDirect discloses the limitations in these claims, as indicated in the rejection of claims 14 and 20, discussed above, for at least the same reasons as indicated above. Shakes also discloses the second location being among the scheduled locations, wherein the scheduled locations are based on a schedule established for the vehicle, and wherein the list of predetermined scheduled locations are displayed as options for the user when the mobile intraoral scanning system is at another location other than the second location (Shakes, Fig. 2.).


As per claims 9, 13, 18, 19 and 21-26, Breeland/Karras/iTero/Shakes/SmileDirect discloses claims 1, 7 and 14, discussed above. Breeland/Karras/iTero/Shakes/SmileDirect also discloses:
9. 	wherein the appointment management system is further configured to: schedule the appointment in accordance with the request (Breeland, Fig. 4); generate a message for the user, the message comprising a confirmation confirming the scheduled appointment; and send the message to the user (Breeland, paragraph 13.); 
13. 	wherein the second location comprises an address entered by the user (Breeland discloses the user identifying the treating professional at a given address, see paragraph 53.);
18. 	wherein the mobile intraoral scanning site is implemented as a pop-up location in operation for the limited time period and during extended hours (Karras discloses the mobile intraoral scanning site, shown above; Torres dispatches the mobile medical platform to the requested location to see the patient, which would be a limited time period, see Sheet 2 of 4. As extended hours as it is not available at that location normally. Further, it is the Office’s position that the method of the claim is performed the same whether the site is operated during business hours, after hours or any hours as the limitation during extended hours as this limitation amounts to mere design choice. Further, it does not functionally distinguish the method of the claim from the cited prior art.); 
19. 	wherein a time associated with the appointment is within the limited time period (Karas, paragraphs 33 and 59, and Fig. 7.); 
21. 	wherein a simulated movement of teeth of the user based on the generated three-dimensional data is visually represented on the display and shows a starting position and a simulated final position (iTero, page 2 discloses a starting and final display of teeth movement of the user); 
22. 	taking a photograph of the mouth of the user before or after the intraoral scan of the mouth of the user (Breeland, paragraphs 53 and 155 takes photographs of the user’s mouth; paragraph 57 takes images of a patient’s mouth, which is used to create the treatment plan.); and
determining compliance check information based on the photograph, wherein the photograph is taken before initial treatment begins (Patient compliance information is based on the treatment plan, which is based on the photographs/images taken from the patient before initial treatment begins, see paragraphs 57-59, 71 and 157-162 where the user submits a mid-course correction form through the user interface based on the treatment plan, Figs. 15-18. NOTE paragraph 157: “In instances where clinical results deviate from the original treatment plan such that the aligner(s) no longer fit, a Mid-Course Correction is necessary”; accordingly, mid-course corrections may be required due to patient compliance issues and are determined based on the original treatment plan, which is made based on the photographs.);
23.	wherein the limited time period is a day, a week or a month (Shakes discloses a limited time period of being of several hours. The difference between the time period being a day or several hours merely amounts to a design choice as the claims would be performed the same regardless of whether it is directed to a day or several hours. Further, it does not functionally distinguish the method of the claim from the cited prior art.); 
24. 	prompting the user to pay or set up a payment plan during the appointment (Breeland, paragraphs 41-43. It is the Office’s position that it is old and well known in the health care arts to take payment during an appointment.); 
25. 	receiving authorization from the user to fast track manufacturing of the plurality of aligners based on receiving a payment or an initiation of a payment plan, wherein the fast tracking of manufacturing the plurality of aligners occurs without receiving authorization of the treatment plan from the user (Breeland discloses accepting payment information, paragraphs 41-43, and then aligners fabricated, Fig. 5. It is the Office’s position that it is old and well known in the health care arts to not provide healthcare devices until they have been paid for, which would comprise fast tracking. The claims are directed to providing aligners to the teeth of the user, the patient. Breeland discloses receiving authorization for fast tracking manufacturing of the aligners, i.e., receiving payment from the user, without the user providing authorization of the treatment plan, as the user never explicitly reviews and approves the finalized treatment plan in Breeland.); and
26.	wherein the request is for an appointment at a second location, wherein the second location is not a location where the vehicle is at when the appointment is made by the user (Shakes, Fig. 2.).


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being obvious over Breeland/Karras/iTero/Shakes/SmileDirect, further in view of Vining et al.(U.S. PG-Pub 2006/0173708 A1), hereinafter Vining.

As per claims 10 and 17, Breeland/Karras/iTero/Shakes/SmileDirect discloses claims 7 and 16, discussed above. Breeland/Karras/iTero/Shakes also discloses:
10. 	wherein the appointment management system is further configured to create locations considering a locations (Breeland, Fig. 5 #280-281.); and

Breeland/Karras/iTero/Shakes/SmileDirect fail to explicitly disclose:
10. 	… verify the second location is within a predetermined radius from the first location; and
17. 	the provider has a predetermined radius within which it operates.

However, Vining teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system to 10. … verify the second location is within a predetermined radius from the first location; and 17. the provider has a predetermined radius within which it operates. (Vining discloses a mobile services provided in a geographic area, which would be covered by a predetermined radius, where a provider only provides services in that area, see paragraphs 45 and 48.) in order to provide services to patients at locations remote from medical offices.


10. 	… verify the second location is within a predetermined radius from the first location; and
17. 	the provider has a predetermined radius within which it operates;
as taught by Vining, in order to provide services to patients at locations remote from medical offices. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Breeland/Karras/iTero/Shakes/SmileDirect, further in view of Vargas et al. (U.S. PG-Pub 2016/0034871 A1), hereinafter Vargas.

As per claim 12, Breeland/Karras/iTero/Shakes/SmileDirect discloses claim 1, discussed above. Breeland/Karras/iTero/Shakes disclose the vehicle with a scanner, as shown above. Breeland/Karras/iTero/Shakes/SmileDirect fail to disclose a mobile kiosk.

However, Vargas teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a mobile kiosk (Vargas, paragraph 41), because to do so would provide an effective route of deploying services and information to customers.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare appointment scheduling and service system of Breeland/Karras/iTero/Shakes/SmileDirect to include a mobile kiosk, as taught by Vargas, in order to provide an effective route of deploying services and information to customers. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).
  

Response to Arguments

Applicant’s arguments filed 28 February 2022	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding the rejection of claims 14 and 20, the Applicant argues on pages 11-12 of the arguments that:
... However, none of these references, alone or in combination, teach, disclose, or suggest "conducting...the intraoral scan of the mouth of the user at the mobile intraoral scanning site... wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted," "the mobile intraoral scanning site operates at the second location for a limited time period corresponding with a schedule of appointment times ... established for and accessible locally at the mobile intraoral scanning site," and "wherein the plurality of aligners are sent directly to the user without the dental or orthodontic professional ever having seen the user in person," as recited in amended independent claim 14 (emphasis added). 

... However, nowhere does Breeland teach or disclose "wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted," and "wherein the plurality of aligners are sent directly to the user without the dental or orthodontic professional ever having seen the user in person," as claimed (emphasis added). Indeed, Breeland specifically describes operations requiring a patient to schedule time to see a treating professional 

Furthermore, Karras and iTero fail to cure the deficiencies of Breeland with respect to amended independent claim 14 at least because neither Karras nor iTero teach, disclose, or suggest "wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted," or "wherein the plurality of aligners are sent directly to the user without the dental or orthodontic professional ever having seen the user in person," as claimed. Furthermore, Karras, although disclosing that a "mobile imaging unit" may be scheduled among multiple healthcare facilities via a "data center," Karras provides no indication of a "schedule of appointment times being established for and accessible locally at the mobile intraoral scanning site," as recited in amended independent claim 14. 

The Office respectfully disagrees. As shown above, the contested limitations are disclosed by a combination of the cited references. For example, the SmileDirect reference is used to disclose the limitations directed to the absence of a dental or orthodontic professional from an intraoral scan or their absence from ever physically seeing the patient.

Karras does disclose wherein scheduling is accessible locally at the mobile intraoral scanning site, see paragraphs 33 and 38, as indicated. There is no patentably distinguishable difference between the references and the invention as claimed.

In response to applicant's arguments against the references individually, specifically with reference to Breeland, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


Regarding the rejection of claim 1, the Applicant argues on pages 11-12 of the arguments that:

Shakes merely discloses that "[a] customer may select...a temporary pickup location at which the customer may retrieve the item" and "the order planning system 426 may identify a delivery timeframe 210 indicating the day or days during which the purchased item 202 will be delivered or available for retrieval by the customer." Shakes ¶¶ 31-32. Shakes continues to describe a system where customers may select days, times, or temporary locations for item retrieval, but nowhere does Shakes provide an indication of "display[ing] a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment with the mobile intraoral scanning system... wherein the scheduled locations are based on a schedule of appointment times established for the vehicle and accessible locally on the vehicle," as recited in amended independent claim 1 (emphasis added). Furthermore, Shakes provides no disclosure relating to a patient receiving treatment or of a patient being sent a plurality of aligners. 

Accordingly, Shakes does not teach, disclose, or suggest "a mobile intraoral scanning system...wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted," "a fabrication system configured to manufacture a plurality of aligners based on receiving an approval of the treatment plan...wherein the approval is received without a dental or orthodontic professional having physically seen the user in person," or "[a] plurality of aligners are sent directly from a location associated with the fabrication system to the user without the user ever having physically seen the approving dental or orthodontic professional in person," as claimed. 

Breeland, Karras, and iTero fail to cure the deficiencies of Shakes with respect to amended independent claim 1. Indeed, as described above, none of Breeland, Karras, and iTero, alone or in combination, teach, disclose or suggest "scheduled locations...based on a schedule of appointment times established for the vehicle and accessible locally on the vehicle," as claimed (emphasis added). Furthermore, Breeland, Karras, and iTero, alone or in combination, also fail to teach, disclose or suggest providing treatment to a patient, approving patient treatment, or sending aligners to patients in instances where the patient has not seen the treating professional in person. Consequently, these references do not teach, disclose, or suggest a "mobile intraoral scanning system...wherein a dental or orthodontic professional is not physically present on the vehicle when the intraoral scan is conducted," "a fabrication system configured to manufacture a plurality of aligners based on receiving an approval of the treatment plan...wherein the approval is received a 


The Office respectfully disagrees. As shown above, the contested limitations are disclosed by a combination of the cited references. For example, the SmileDirect reference is used to disclose the limitations directed to the absence of a dental or orthodontic professional from an intraoral scan or their absence from ever physically seeing the patient.

In response to applicant's arguments against the references individually, specifically with reference to Shakes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As shown above, Shakes is used to disclose Shakes teaches that it was old and well known in the art of electronic communications at the time of the invention/filing to provide a list of predetermined scheduled locations as options for the user to choose from for scheduling an appointment, and wherein the schedule of appointment times is received by the appointment management system (Shakes, Fig. 2) in order to provide a configurable, customer focused method of providing a service to a user; but not the other limitations cited by Applicant. All of the combined references are used to disclose the limitations, as indicated.

Shakes clearly discloses a list of selectable locations and appointment times at Fig. 2, reproduced below for convenience. 

    PNG
    media_image1.png
    566
    734
    media_image1.png
    Greyscale


Karras discloses wherein the schedule of appointment times are accessible locally at the mobile intraoral scanning site (Karras, mobile imaging unit can access scheduling application within the vehicle, see paragraphs 33 and 38.), as shown above.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant’s arguments filed concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited references, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Breeland, Royal, iTero, Karras, Shakes, SmileDirect, Torres, Clapp, Urakabe and Vargas, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (29 October 2021, 1 April 2021, 9 November 2020, 15 January 2020 and 15 October 2019), and incorporated herein.


Conclusion

The following uncited prior art is deemed relevant to the present application:
	Elswick et al. (U.S. Patent 10,134,286 B1) directed to selecting vehicle pickup locations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
8 March 2022